Citation Nr: 1511250	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the bilateral upper extremities, to include as secondary to service connected right shoulder, status post-operative arthroplasty.

2.  Entitlement to service connection for a neck disability, to include as secondary to service connected right shoulder, status post-operative arthroplasty.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected left shoulder impingement syndrome. 


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to October 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and July 2012 rating decisions of the Hartford, Connecticut Department of Veteran Affairs (VA) Regional Office (RO).  The July 2012 rating decision granted service connection for left shoulder impingement syndrome, rated 10 percent effective March 24, 2011.  

The issues of service connection for a neurological disability of the upper extremities and for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal, the evidence reasonably shows that the Veteran's left shoulder disability has produced limitation of motion to shoulder level taking into consideration functional loss due to weakness and pain. 


CONCLUSION OF LAW

An increased rating of 20 percent (but not higher) for service connected left shoulder impingement syndrome is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes (Codes) 5200-5203 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to his increased rating claim, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  The present appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  By correspondence dated in May 2011 and December 2012, VA notified the Veteran of the information needed to substantiate and complete his claims based on direct and secondary theories of entitlement.  The letters included notice of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and of how VA assigns disability ratings and effective dates.  The Veteran has not alleged any notice given was insufficient.

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A VA examination in conjunction with the present appeal was provided in June 2012.  That examination reflects a review of the entire record, and notes all pertinent findings and features needed to apply the pertinent rating criteria.  The Veteran does not allege that any pertinent records are outstanding, or that his left shoulder disability has worsened since the most recent VA examination.  VA's duty to assist has been met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The Veteran's left shoulder disability is currently rated 10 percent due to a diagnosis of arthritis with pain and limited motion.  38 C.F.R. § 4.71a, Code 5003.  

To warrant a higher rating, additional disability must be shown pursuant to the criteria in Codes 5200 to 5203.  38 C.F.R. § 4.71a.  At the outset, the Board notes that the Veteran is not shown to have ankylosis of the left shoulder or impairment of the left clavicle or scapular.  Therefore, Codes 5200 and 5203 do not apply.

Under Code 5201, the minimum compensable rating of 20 percent is warranted where there is limitation of major arm motion at the shoulder level.  Limitation of major arm motion to midway between the side and shoulder level warrants a 30 percent rating.  Limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Under Code 5202, a 20 percent rating is warranted for malunion of the humerus with moderate deformity; a 30 percent rating is warranted for malunion of the humerus with marked deformity.  Alternatively, a 20 percent rating is warranted for recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent is warranted if there are frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus; a 60 percent rating is warranted for nonunion of the humerus (false flail joint); and a maximum 80 percent rating is warranted for loss of the humeral head (flail shoulder).  Id.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A June 2010 private record shows the Veteran can flex his left shoulder to 90 degrees without pain, from 90 to 120 degrees with pain, and that it clears to about 150 degrees.  Abduction range of motion was similar; the Veteran could abduct to 90 degrees, moved with pain from 90 to 120 degrees, and cleared to about 150 degrees.  Muscle strength, pulses, and reflexes were normal.

An October 2010 private record shows the Veteran had normal motor and sensory examinations of the left shoulder.  At that time, flexion was to 160 degrees and abduction to 150 degrees.  In February 2011, the Veteran could flex his left shoulder to 150 degrees and abduct to 140 degrees.  There is no notation of painful motion.  The examiner also noted subjective weakness in the bilateral upper extremities with radiating symptoms that he opined may emanate from either a cervical focus or peripheral compressive neuropathy.

In March 2011, a private electromyography (EMG) showed the Veteran had bilateral cubital tunnel syndrome due to entrapment of the ulnar nerve at the elbow.  In September 2010, the Veteran underwent a left shoulder arthroscopy, subacromial decompression, and distal clavicle resection.

On June 2012 VA examination, the Veteran reported flare-ups causing pain, numbness, and tingling that resulted in issues with grip and decreased motion.  On objective evaluation, the examiner found left shoulder flexion and abduction were both to 130 degrees, with pain at 100.  There was no change noted on repetitive testing, and the examiner noted functional loss due to less than normal movement, weakened movement, painful movement, and atrophy of disuse.  Muscle strength was normal on both flexion and abduction, and there was no evidence of ankylosis.  The examiner did note weakness on external rotation/infraspinatus strength testing and lift-off testing, along with a history of mechanical symptoms.  The examiner also noted a history of recurrent dislocation of the scapulohumeral joint with frequent episodes bilaterally, but found no signs of guarding of arm motion.  There is also a notation of bilateral instability and multiple surgical scars, though they did not occupy an aggregate area greater than 39 square centimeters.  The Veteran reported that his disability impacts his work by limiting his ability to lift above the plane of his shoulders, or to carry, push, or pull loads greater than 15 to 20 pounds.

On June 2012 VA neurological examination, the examiner diagnosed the Veteran with bilateral cubital tunnel syndrome, but did not indicate that such was a symptom associated with his left shoulder impingement syndrome.  Rather, he attributed it to his history of work in construction.  

Based on a review of the evidence, the Board finds it reasonably shows that, during the period on appeal, the Veteran's left shoulder disability causes arm motion limited at shoulder level.  In so finding, the Board is particularly mindful of the additional functional limitations imposed by factors such as pain and weakness.  In June 2010, the evidence shows the Veteran could only flex and abduct to 90 degrees without pain (which would be precisely at shoulder level).  Though the Board recognizes that subsequent private records indicate higher degrees of flexion and abduction, it notes that such records are less probative because, despite noting reports of weakness and pain, they do not indicate whether any of the reported ranges of motion were affected by such subjective factors.  Furthermore, the most recent examination of record shows he can only flex and abduct his left arm to 100 degrees without pain.  Although, strictly speaking, such measurement lies above the shoulder level, the examiner notes significant functional loss due to less movement than normal, weakened movement, painful movement, and atrophy of disuse.  Moreover, although the Veteran's recurrent left shoulder dislocation does not produce guarding of arm motion (and therefore does not warrant a higher 30 percent rating under Code 5202), the simple fact that he suffers frequent episodes of dislocation itself suggests further functional impairment that interferes with his ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Therefore, in light of the above, particularly considering the ruling in DeLuca, the Board finds that the evidence reasonably shows that the Veteran suffers from impairment which produces the level of disability contemplated by a 20 percent rating for limitation of arm motion to shoulder level.  

However, a higher rating is not warranted.  In so finding, the Board notes that there is nothing of record suggesting that, at any point during the period on appeal, the Veteran's left shoulder has produced limitation of arm motion to any point below shoulder level.  As noted before, a higher 30 percent rating under Code 5202 is not warranted, as there is no evidence of guarding of all arm movements.  Furthermore, there is also no evidence suggesting malunion of the humerus with marked deformity, so a 30 percent rating under Code 5202 based on such pathology is also not warranted.  As there is also nothing suggesting fibrous union, nonunion, or loss of the head of the humerus, higher ratings of 50, 60, and 80 percent under Code 5202 are also not warranted.  38 C.F.R. § 3.71a, Codes 5201-02.


Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's left shoulder disability manifests as limited motion and associated functional impairment due to pain, weakness, and other such factors.  There are no allegations of symptoms which are not contemplated by the applicable rating criteria (Codes 5200-03).  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Furthermore, although the Veteran alleges some impact on his work, such allegations only indicate impairment of the amount or extent of physical labor he can perform.  Notably, he does not allege that his left shoulder disability has caused any actual missed days at work, or other circumstances amounting to marked interference with employment.  In any case, he has not alleged any other symptoms or results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

As the evidence reasonably shows his left shoulder impingement syndrome causes limitation of arm motion to the shoulder level, a 20 percent rating is warranted.  To that extent, the appeal is granted.  However, as the preponderance of the evidence is against a finding that the Veteran exhibits any limitation of arm motion below the shoulder level, ankylosis, relevant humeral impairment, or clavicle impairment (as contemplated by the applicable rating criteria), a rating in excess of 20 percent is not warranted.  To that extent, the benefit of the doubt rules does not apply, and the appeal is denied.  Gilbert, 1 Vet. App. at 55.


ORDER

An increased rating of 20 percent (but not higher) is warranted.  To that extent, the appeal is granted, subject to regulations governing payment of monetary awards.




REMAND

With respect to his claims seeking service connection for a neurological disability of the bilateral upper extremities and for a neck disability, the Veteran has claimed that both are either caused or aggravated by his service connected right shoulder disability.  However, certain inadequacies require further development before a proper adjudication of those matters may be undertaken.

First, the Veteran has been afforded two neurological VA examinations.  The first, in July 2011, includes a nexus opinion without any rationale.  The second includes a negative nexus opinion, which states that there is no correlation or evidence that supports relating the Veteran's neurological disability to his right shoulder disability because the latter is due to trauma, repetitive motion injury, or both.  The Board finds that this explanation is inadequate because it fails to actually explain why a disability due to trauma, repetitive motion injury, or both would preclude the possibility of either causing or aggravating a neurological disability.  The Board notes that this same exact rationale is also used in supporting a negative nexus opinion for the Veteran's diagnosis of cervical degenerative disc disease, and there are no other opinions of record related to his neck disability.  Notably, both the orthopedic and neurological examinations were performed by one physician's assistant rather than by medical doctors.  Therefore, the medical evidence pertaining to nexus for his neck and neurological disabilities is inadequate for rating purposes.  In light of this, new opinions are required.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran's entire record to be forwarded to a VA orthopedist for a supplementary medical opinion.  Based on a review of the entire record, the examiner should indicate whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's cervical spine DDD is caused or aggravated by his service connected right shoulder, status post-operative arthroplasty.  The examiner must provide a complete rationale supporting all opinions that cites to supporting factual data, clinical records, and medical principles or literature as appropriate.

2. Then, arrange for the Veteran's entire record to be forwarded to a VA neurologist for a supplementary medical opinion.  Based on a review of the entire record, the examiner should indicate whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral cubital tunnel syndrome (or any other neurological disorder of the upper extremities) is caused or aggravated by his service connected right shoulder, status post-operative arthroplasty.  The examiner must provide a complete rationale supporting all opinions that cites to supporting factual data, clinical records, and medical principles or literature as appropriate.

3. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


